DETAILED ACTION

Notice of Pre-AlA or AIA  Status

The present application is being examined under the pre-AlA first to invent provisions. 




The Amendment filed on July 30, 2022, has been entered.



Claim Disposition

3.	Claims 1-45, 53-55, 61-63 and 70-71 are cancelled. Claims 98-105 have been added. Claims 46-52, 56-60, 64-69 and 72-105 are pending. Claims 46-47, 49-52, 56-60, 64-69, 74-85, 88-97 are under examination. Claims 48, 72-73, 86-87 and 98-105 withdrawn as directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the examined invention is to a transposon carrying a gene and a gene transfer system for introducing said gene. The claims are amended and new claims added in support of a further nucleic acid sequence  comprising at least one coding region for a cancer therapeutic gene and therapeutic protein which reads on cancer treatment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 72-73, 86-87 and 98-105 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Objection

Claims 56, 60, 65, 77, 80 and 94 are objected to because of the following informalities: 
For clarity and precision of claim language it is suggested that claim 48 is amended to delete the phrase, “therapeutic polypeptide”.
For clarity it is suggested that claim 56 is amended to read, “wherein the DNA of the mammalian cell is…”.
For clarity it is suggested that claim 65 is amended based on the language in claim 58.
For clarity and consistency it is suggested that claim 77 is amended to read, “claims 75 or 76” (see claim 80, for example).
Claims 60 and 94 are objected to because the some of the amendments made are not clear (see, for example K1-4R;[[K11R]] K14R).
Appropriate correction is required.




 Response to Arguments

5.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that objections  have been instituted for the reasons set forth above based on amendments made to the claims.




Conclusion

Claims 46-47, 49-52, 57-59, 64, 66, 74 are 78-79 are free of the art. 


7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571- 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652